   8:19-cv-00263-LSC-SMB Doc # 35 Filed: 08/21/20 Page 1 of 2 - Page ID # 80




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

OSMAN I. JALLOH,

                     Plaintiff,                                       8:19CV263

       vs.                                                   THIRD AMENDED FINAL
                                                              PROGRESSION ORDER
TROUTMAN TRUCKING, LLC, and PAUL
P. KOTTENSTETTE,

                     Defendants.

       THIS MATTER is before the Court on the parties’ Joint Motion for Extension of
Deadlines. (Filing No. 34.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression orders
remain in effect and in addition to those provisions, the following shall apply:

      1)     The status conference presently scheduled for September 2, 2020 is canceled. A
             status conference to discuss the status of case progression, the parties’ interest
             in settlement, and trial and pretrial conference settings will be held with the
             undersigned magistrate judge on December 28, 2020 at 10:00 a.m. Case
             conference instructions are found at (Filing No. 25).

      2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
             Federal Rules of Civil Procedure is August 21, 2020. Motions to compel discovery
             under Rules 33, 34, and 36 must be filed by September 4, 2020.

             Note: A motion to compel, to quash, or for a disputed protective order shall not be
             filed without first contacting the chambers of the undersigned magistrate judge to
             set a conference for discussing the parties’ dispute.

      3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
             retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
             Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                  November 13, 2020
                    For the defendant(s):                  November 30, 2020
    8:19-cv-00263-LSC-SMB Doc # 35 Filed: 08/21/20 Page 2 of 2 - Page ID # 81




         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          December 14, 2020
                            For the defendant(s):                          December 31, 2020

         5)       The deposition deadline is December 23, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 8.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  January 22, 2021.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is January 22, 2021.

         8)       Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.
         Dated this 21st day of August, 2020.
                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge


          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
